Citation Nr: 1045076	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  10-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to May 1974.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a rating decision issued in December 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that the RO adjudicated the issue as entitlement 
to service connection for PTSD.  However, the medical evidence of 
record reveals diagnoses of multiple acquired psychiatric 
disorders, in addition to PTSD.  The United States Court of 
Appeals for Veterans Claims has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders, to include PTSD.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran claims that he is entitled to service connection for 
an acquired psychiatric disorder, to include PTSD, as a result of 
military sexual trauma (MST).  Specifically, he states that while 
on "fire watch" duty at Great Lakes Naval Training Center 
(GLNTC) he was attacked and raped by two sailors.  He asserts 
that he was discharged due to unsuitability in order to cover up 
the incident and has submitted several newspaper articles in 
support of this claim.  As a result of the alleged incident, the 
Veteran contends that he relives the event in nightmares, has 
intense emotional distress, has suicidal ideation, avoids men, 
and avoids dark places, if alone.  The Veteran also contends that 
he contracted herpes and developed hemorrhoids as a result of the 
MST.  

The Board first finds that a remand is warranted as there may be 
outstanding service clinical records that need to be obtained 
prior to consideration of the Veteran's appeal.  Specifically, in 
a September 2009 statement in support of his claim, the Veteran 
asserted that he was treated at the GLNTC's sickbay after the 
alleged MST.  The record does not contain any treatment records 
from the GLNTC's sickbay.  However, it is possible that the 
Veteran may have been treated at the Great Lakes Naval Hospital 
(GLNH), instead of at the GLNTC's sickbay.  As the GLNH may have 
kept their clinical records separate from the GLNTC's sickbay, a 
remand is warranted for further attempts to obtain any possibly 
outstanding service clinical records.   

The Board also finds that a remand is necessary in order to 
afford the Veteran a VA examination.  In this regard, the record 
contains a VA social worker's notation of anal scarring due to 
MST, as well as VA treatment for rectal herpes and hemorrhoids.  
The Veteran has reported that he has had severe hemorrhoids since 
the alleged MST, but he did not seek treatment until many years 
afterward.  In addition, the record contains several diagnoses of 
psychiatric disorders, including but not limited to, PTSD, 
adjustment disorder, and major depressive disorder.  As the 
evidence is unclear as to the Veteran's current diagnosis and the 
significance of any anal scarring, rectal herpes, or hemorrhoids, 
a VA examination is required.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The examiner should identify all currently 
diagnosed acquired psychiatric disorders, including but not 
limited to PTSD, and offer an opinion as to whether any diagnosed 
disability is etiologically related to service.  The examiner 
should specifically address the significance of any anal 
scarring, herpes, or hemorrhoids.

The Board notes that the Veteran has been notified of the general 
requirements to establish a service connection claim, or for a 
disability as due to MST.  While on remand, the Veteran should 
again be notified of additional sources of evidence that may help 
substantiate his claim, and offered the opportunity to provide 
such evidence.  These include copies of personal diaries or 
journals kept around the time of the assault, statements from 
anyone who witnessed or knew about the MST, and statements from 
anyone who noticed changes in his mood or behavior after the 
assault.  He should be advised that he may also submit any 
evidence showing a change in behavior, to include anxiety or 
panic attacks or periods of depression, change in job performance 
and/or lower performance ratings, request for change in duty or 
unit assignment, increased use of leave without immediate reason, 
changes in use of prescription medicines, greater use of over-
the-counter medicines, obsessive behavior such as overeating or 
undereating, disregard for military or civilian authority, 
unexplained economic or social behavior changes, and alcohol or 
substance abuse. See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 
Vet. App. 272, 278 (1999). 

Development and adjudication upon remand should reflect 
consideration of the competency of certain lay evidence.  In 
particular, the Veteran is competent to testify that an injury 
occurred during service, such as MST, as this issue is factual in 
nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Further, the Veteran is competent to testify to a lack of 
observable symptoms prior to service, continuity of such symptoms 
after in-service injury or disease, and receipt of medical 
treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Agency fact finders retain the discretion to make 
credibility determinations and weigh the lay and medical evidence 
submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, competent lay evidence may be rejected only if 
it is deemed not credible, and lay evidence cannot be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  McLendon, 20 Vet. App. at 84; Buchanan, 451 F.3d at 
1337.



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran another 
opportunity to submit evidence in support 
of his claim.  He should be specifically 
advised of additional evidence that may 
help substantiate his claim.  Examples of 
such evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; tests for sexually transmitted 
diseases; and statements from family 
members, roommates, fellow service 
members, or clergy.  The Veteran should be 
advised that he may also submit evidence 
such as a change in behavior; a request 
for a transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; unexplained 
economic or social behavior changes; or 
alcohol or substance abuse.

2.  Request copies of any outstanding 
clinical records from the Great Lakes 
Naval Hospital pertaining to the Veteran 
dated from May 1974 forward.  If such 
records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all available outstanding 
records and any additional evidence 
submitted by the Veteran have been 
associated with the claims file, schedule 
the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder.  The claims file, to 
include a copy of this remand, must be 
made available to and be reviewed by the 
examiner, and such review should be noted 
in the examination report.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify all of the 
Veteran's current acquired psychiatric 
disorders that meet the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) criteria, 
including but not limited to PTSD.  

For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that any such 
disorder is related to the Veteran's 
military service, to include the claimed 
MST.   

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence and the symptomatology of his 
claimed acquired psychiatric disorder, as 
well as all statements from VA medical 
providers, including but not limited to 
the VA social worker's statement that the 
Veteran has rectal scarring consistent 
with MST.  A complete rationale for any 
opinion offered should be provided.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner should indicate 
such in the examination report and explain 
why a non-speculative opinion cannot be 
offered.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  
All lay and medical evidence should be 
considered.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, which addresses all relevant law and 
additional evidence associated with the 
record since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) 
(2010).

